      Case 1:20-cv-00900-ALC-RWL Document 16 Filed 05/14/20 Page 1 of 3
                                                     U.S. Department of Justice

                                                     United States Attorney
                                                     Southern District of New York



                                                     86 Chambers Street
                                                     New York, New York 10007


                                                     May 13, 2020
BY ECF
Honorable Robert W. Lehrburger
United States Magistrate Judge
United States District Court
Southern District of New York                                                              5/14/2020
500 Pearl Street
New York, NY 10007

       Re: Natural Resources Defense Council v. United States Environmental Protection
       Agency, 20 Civ. 900 (ALC) (RWL)

Dear Judge Lehrburger:

        This Office represents the United States Environmental Protection Agency (“EPA”), in the
above-captioned action. Pursuant to the Court’s Scheduling Order, Dkt. No. 14, we write jointly
with Plaintiff Natural Resources Defense Council (“NRDC”) in advance of the initial conference
set for May 20, 2020, at 2:30 p.m.

        The Court has ordered that the parties prepare a civil case management plan and scheduling
order consistent with the Court’s individual rules. The parties respectfully request that they be
relieved of this obligation. Because this is an action filed pursuant to the Freedom of Information
Act, 5 U.S.C. § 552 (“FOIA”), it is not generally subject to civil discovery; nor do the parties
currently foresee any need for discovery. Moreover, pursuant to Local Civil Rule 16.1, the case
is exempt from the requirement of a mandatory scheduling order contained in Fed. R. Civ. P. 16(b).
The parties expect that this case will be resolved either through the parties’ agreement, or by the
submission of cross-motions for summary judgment on the basis of agency declarations. See
Carney v. DOJ, 19 F.3d 807, 812 (2d Cir. 1994). Accordingly, most of the fields in the Court’s
proposed case management plan form are not relevant to this case. The parties have addressed all
applicable portions of the proposed case management plan below.

        Brief description of the case. In this FOIA action, NRDC seeks records from EPA related
to the content of any speeches, talks, remarks, or presentations that former EPA Administrator
Pruitt made since February 17, 2017, to any people or groups who are not part of the federal
government. Compl. ¶¶ 3, 26. NRDC submitted its FOIA request on April 24, 2017. EPA
responded on April 4, 2019, saying that the agency had completed its search and had located 94
pages of responsive records, which it was withholding in whole. Id. ¶¶ 4, 30. NRDC filed an
administrative appeal, which was partly granted. See id. ¶¶ 5, 6, 31-33. EPA did not release any
records in response to NRDC’s administrative appeal before NRDC filed this complaint on
February 3, 2020. On March 28, 2020, EPA produced portions of approximately 94 pages of
      Case 1:20-cv-00900-ALC-RWL Document 16 Filed 05/14/20 Page 2 of 3
2


documents responsive to Plaintiff’s FOIA request and asserted that the remaining portions are
exempt. NRDC seeks production of all non-exempt records responsive to its original request, as
well as identification of any withholdings and description of the basis of such withholdings.

       Meet and confer. The parties met and conferred on numerous occasions both
telephonically and via e-mail pursuant to Federal Rules of Civil Procedure 16(c) and 26(f),
regarding a schedule for an additional search and production for non-exempt documents
responsive to Plaintiff’s FOIA request.

         Alternative Dispute Resolution / Settlement. The parties have engaged in discussions
about a proposed search and production schedule for release of any additional responsive records
that may be located. Alternative dispute mechanisms would not be effective at this point in the
litigation.

        Subject matter jurisdiction. Plaintiff asserts that this Court has subject matter jurisdiction
over this action pursuant to 28 U.S.C. § 1331 and 5 U.S.C. § 552(a)(4)(B).

       Amended Pleadings. The parties do not currently foresee any need for joinder or amended
pleadings. However, in the event that joinder or amended pleadings should be needed, the parties
propose a deadline of July 31, 2020.

       Preliminary proposed schedule for processing and release of records. The parties’
preliminary joint proposed schedule for EPA to conduct an additional search for documents
responsive to Plaintiff’s FOIA request is as follows:

              EPA is currently preparing search parameters for an additional search for
       documents that may be responsive to Plaintiff’s FOIA request and is currently considering
       suggestions from Plaintiff related to the proposed search.

              On or about May 27, 2020, EPA expects to have conducted an initial pre-case
       assessment, which will provide a preliminary estimate of the number of potentially
       responsive records that will require review. EPA will then process the documents for
       review and populate a workspace in the Agency review platform.

              On or about June 10, 2010, EPA expects to commence review of the collected
       records. EPA will review documents at a rate of 300 documents per month and produce
       any responsive, non-exempt documents, or portions thereof, on a rolling basis.

               Within 14 days of its final production, EPA will provide to Plaintiff information
       pertaining to any record, or portion thereof, that has been withheld from production as
       exempt, pursuant to 40 C.F.R. §2.104(h)-(i).

               Within 14 days thereafter, NRDC will identify any withholdings, or any other
       aspect of EPA’s search or justifications for withholdings, that it intends to challenge, and
       the parties will meet and confer in an attempt to resolve any such disputes.

            Thirty days thereafter, the parties will write jointly to the Court to advise whether
       summary judgment briefing is necessary.
          Case 1:20-cv-00900-ALC-RWL Document 16 Filed 05/14/20 Page 3 of 3
   3


                   In the event unexpected circumstances arise that prevent EPA from completing its
           productions on the dates outlined above, the parties will in good faith attempt to reach
           agreement regarding an extension of the relevant deadline(s), and either the parties will
           advise the Court of any agreed-upon extension or EPA will file a letter motion seeking an
           extension.

          After EPA completes its initial pre-case assessment on or about May 27, 2020, the parties
   hope to negotiate and jointly submit a final proposed production schedule for the court’s review
   and endorsement. The parties respectfully request a fourteen-day adjournment of the Initial Pretrial
   Conference currently scheduled for May 20, 2020, see ECF No. 14, to allow the parties time to
   attempt to reach such a negotiated agreement.

           Thank you for your consideration of this matter.

The Court hereby so-orders all deadlines proposed above.
                                                                Respectfully submitted,
Accordingly, there is no need to hold an initial pretrial
conference. The May 20, 2020 conference is hereby
                                                                GEOFFREY S. BERMAN
cancelled. If necessary, the parties are invited to reach out
                                                                United States Attorney
to the Court to schedule another conference.
                                                          By:   /s/ Dominika Tarczynska
                                                                DOMINIKA TARCZYNSKA
       5/14/2020                                                Assistant United States Attorney
                                                                Tel. (212) 637-2748
                                                                Fax (212) 637-2686
                                                                dominika.tarczynska@usdoj.gov
                                                                Attorney for Defendant


                                                                -   and -


                                                                /s/ consent by email 5/13/20
                                                                ROBERT GUSTAFSON
                                                                Natural Resources Defense Council
                                                                1152 15TH ST. NW, Suite 300
                                                                Washington, DC 20005
                                                                Tel. (202) 717-8357
                                                                Fax (202) 289-1060
                                                                rgustafson@nrdc.org
                                                                Attorney for Plaintiff
